DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered. Claims 1, 5, 7, 14, 16-21, 23, 24, 26, 29-34, and 37-44 are pending, of which claims 29-31 are withdrawn.
Claims 1, 5, 7, 14, 16-21, 23, 24, 26, 32-34, and 37-44 are presented for examination below.
Response to Arguments
Applicant’s arguments filed on October 20, 2022 regarding the amended claims have been fully considered.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 20, 2022.
Claim Objections
Claims 1, 14, 17, 20, 21, and 37 are objected to because of the following informalities: 
“the first part being configured to be releasably attached to the second part, one of the first or second parts being a hook type fastener and the other of the first or second parts being a loop type fastener” (claims 1, 14, 37) should read “the at least one first part being configured to be releasably attached to the at least one second part, one of the at least one first part or the at least one second part being a hook type fastener and the other of the at least one first part or the at least one second part being a loop type fastener,” to maintain consistent antecedent basis within the claims
“wherein a length of the one or more struts are configured to extend…” (claim 17) should read “wherein a length of the one or more struts is configured to extend…”
“wherein the one or more struts comprises a high-density polyethylene” (claim 20) should read “wherein the one or more struts comprise a high-density polyethylene,” to enhance consistency within the claims (see, for example, similar language used in claims 16, 18, 19, and 23)
“wherein the one or more struts is at least in part formed of a material…” (claim 21) should read “wherein the one or more struts are at least in part formed of a material…” to enhance consistency within the claims (see, for example, similar language used in claims 16, 18, 19, and 23)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 24, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “wherein the one or more struts are spaced apart along a length of the lumbar portion.” The limitation is indefinite, as it is unclear how the strut can be “spaced apart” in the event that the “one or more struts” includes only one strut. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the one or more struts comprise a plurality of struts that are spaced apart along a length of the lumbar portion.”
Similarly, claim 24 recites the limitation “wherein the one or more pressure pads are spaced apart along a length of the lumbar portion.” The limitation is indefinite, as it is unclear how the pressure pad can be “spaced apart” in the event that the “one or more” pressure pads includes only one pressure pad. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the one or more pressure pads comprise a plurality of pressure pads that are spaced apart along a length of the lumbar portion.”
Claim 34 recites the limitation “wherein the at least one layer of foam rubber comprises a first layer and a second layer, and wherein the lumbar portion is interposed between the first layer and the second layer.” The limitation is indefinite, as the lumbar portion by definition includes the at least one layer of foam rubber (see claim 14, upon which claim 34 depends, which previously recites “a lumbar portion comprising at least one layer of foam rubber”), and in turn includes the first and second layers (see beginning of claim 34, which recites “wherein the at least one layer of foam rubber comprises a first layer and a second layer”). As such, it is unclear how the lumbar portion, which includes the first and second layers, is also interposed between the first and second layers.



Allowable Subject Matter
Claims 1, 5, 7, 14, 16-21, 23, 24, 26, 32-33, and 37-44 are allowable over the prior art of record, pending resolution of the claim objections discussed above.
Claims 19, 24, and 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732